Case: 15-40235      Document: 00514100201         Page: 1    Date Filed: 08/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals
                                    No. 15-40235                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                           August 2, 2017
                                                                           Lyle W. Cayce
RICKY JOE SHUGART,                                                              Clerk

                                                 Plaintiff-Appellant

v.

SIX UNKNOWN FANNIN COUNTY SHERIFFS; STATE OF TEXAS,
FANNIN COUNTY DISTRICT ATTORNEY,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CV-782


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ricky Joe Shugart, Texas prisoner # 1917471, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 suit raising Fourth Amendment and
procedural due process claims arising from the 2013 drug raid that preceded
his guilty plea conviction for possession of marijuana under Texas law. We
review de novo the 28 U.S.C. § 1915A(b)(1) dismissal of the suit as frivolous



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40235    Document: 00514100201     Page: 2   Date Filed: 08/02/2017


                                 No. 15-40235

and for failure to state a claim. See Geiger v. Jowers, 404 F.3d 371, 373 (5th
Cir. 2005).
      The district court did not err by holding that Shugart’s Fourth
Amendment illegal search and seizure claims are barred under Heck
v. Humphrey, 512 U.S. 477 (1994); because the marijuana at issue would not
otherwise have been admissible on an alternative basis, a judgment on those
claims in Shugart’s favor would necessarily imply the invalidity of his drug
conviction. See id. at 486-87 & n.7; Hudson v. Hughes, 98 F.3d 868, 872 (5th
Cir. 1996). Shugart’s guilty plea does not prevent this bar. See Ballard v.
Burton, 444 F.3d 391, 396-97 (5th Cir. 2006).       Nor did the district court
reversibly err by dismissing these claims without first allowing Shugart an
opportunity to amend since the record shows that Shugart had sufficient
opportunity to plead his best case. See Bazrowx v. Scott, 136 F.3d 1053, 1054
(5th Cir. 1998). Likewise, to the extent that Shugart contends that the district
court erred by dismissing his due process claim alleging that the destruction
of his greenhouse resulted from a misapplication of Texas Health and Safety
Code §§ 481.153 and 481.183, his argument lacks merit since state law claims
are not cognizable under § 1983. See Wyatt v. Cole, 994 F.2d 1113, 1121
(5th Cir. 1993).
      However, Heck does not bar Shugart’s challenge to the constitutionality
of § 481.153 on procedural due process grounds; were Shugart successful in his
claim that the greenhouse was improperly destroyed pursuant to § 481.153
after the events that led to his arrest, his success would not necessarily imply
the invalidity of his conviction. See Heck, 412 U.S. at 486-87. Neither is this
claim barred by Parratt v. Taylor, 451 U.S. 527, 541-44 (1981), overruled in
part by Daniels v. Williams, 474 U.S. 327 (1986), and Hudson v. Palmer,
468 U.S. 517, 533 (1984). See Allen v. Thomas, 388 F.3d 147, 149 (5th Cir.



                                       2
    Case: 15-40235      Document: 00514100201        Page: 3    Date Filed: 08/02/2017


                                    No. 15-40235

2004) (holding that conduct is not random and unauthorized for purposes of
Parratt/Hudson doctrine when defendants acted under power delegated by
state). Because Shugart states a valid claim for a violation of his procedural
due process rights when the allegations of his pro se complaint are accepted as
true, Ashcroft v. Iqbal, 556 U.S. 662,678 (2009), the district court erred by
dismissing this claim against the unknown defendant officers. See Geiger,
404 F.3d at 373.
      Finally, while the district court correctly dismissed Shugart’s claims
against the State on Eleventh Amendment sovereign immunity grounds, the
dismissal should not have been with prejudice since the district court lacked
subject matter jurisdiction. See Voisin’s Oyster House, Inc. v. Guidry, 799 F.2d
183, 188-89 (5th Cir. 1986). Accordingly, we instruct the district court on
remand to dismiss these claims for lack of subject matter jurisdiction.
      The judgment of the district court is AFFIRMED IN PART and
VACATED IN PART, and the case is REMANDED to the district court for
further proceedings 1 consistent with this opinion. Shugart’s motion for leave
to file a supplemental reply brief is GRANTED, and his motion for
extraordinary relief (“One Minor Question”) is DENIED as moot. The 28
U.S.C. § 1915(g) strike resulting from the dismissal of the district court suit is
nullified. See Mayfield v. Texas Dept. of Crim. Justice, 529 F.3d 599, 617 (5th
Cir. 2008).




      1 The district court may wish to hold this case in abeyance until the conclusion of
Shugart’s still-pending Texas case regarding the incidents here at issue. See Shugart
v. Thompson, No. 06-15-00101-CV, 2017 WL 117331 (Tex. App. Jan. 12, 2017).


                                           3